Citation Nr: 1120596	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral foot condition, to include neuropathy of the foot. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from November 1974 to January 1975, from October 1990 to June 1991, from July 2000 to October 2000, from March 2003 to August 2003, and from December 2004 to May 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that in the spring of 2003 he was deployed overseas in support of OIF/OEF.  During the early part of the deployment, the Veteran indicated that his boots were causing severe blistering.  He indicated that he was issued a replacement pair of boots which were too small and while the boots alleviated the blistering, they compacted his toes.  He reported that he wore the small boots until his deployment ended.  On his post deployment, the Veteran recalled reporting that he had numbness in the bottom of both feet at the base of his toes.  The medical officer reportedly told him that it sounded like compartmental neuropathy.  

In a February 2009 statement, the Veteran indicated that he did not receive treatment from VA in 2003, rather it was only after returning from Iraq in 2005 that he began to receive VA treatment.

In May 2003, the Veteran completed a post-deployment survey on which he reported having blisters secondary to his boots, but he did not mention foot numbness.  The medical officer indicated that most of the Veteran's problems had completely resolved.  In another post-deployment health assessment completed in May 2003, the Veteran indicated that he had experienced numbness or tingling in his feet both during his deployment and currently.

No foot treatment appears to have been received after May 2003, until the Veteran was reactivated in December 2004.

In December 2004, a medical officer determined that no referrals were needed following an interview of the Veteran and the Veteran was found to be deployable.  The Veteran reported that his general health was excellent and he denied having any current problems.  In February 2005, the Veteran was treated for plantar warts, but no mention of foot numbness was made.  At a post-deployment assessment in April 2005, the Veteran specifically denied having any numbness or tingling in his feet.

A VA general medical examination was provided in August 2006, but the Veteran's feet were not discussed, other than noting that he did not need any assistive devices for walking.

The Veteran reported being seen at the VA hospital in Buffalo after returning from his deployment in Iraq.  He recalled reporting the foot numbness, but no referral was apparently made.  After complaining of numbness on several additional occasions, the Veteran reported being referred to the podiatry clinic where he indicated that he was told he had vascular damage.

At separation from Reserve service in November 2007, the Veteran reported being seen by VA podiatry, but the purpose of such treatment was not provided.  It is noted that the Veteran denied having recently had any medical problems or symptoms that bothered him at that time.

In September 2008, the Veteran presented for treatment with a diagnosis of metatarsalgia.  The Veteran recounted his boot experience while on active duty in 2003 and it was noted that the Veteran continued to experience some residual numbness on the metatarsal heads bilaterally.  In November 2008, the Veteran was diagnosed with peripheral neuropathy.  It was noted that he received arch supports a month earlier.

In December 2009, an EMG was conducted.  It was noted that the Veteran had a several year history of numbness in the balls of his feet bilaterally.  The EMG was noted to be abnormal and showed electrophysiologic evidence of a severe, generalized, sensorimotor polyneuropathy with predominantly axonal features.  

In a March 2010 VA treatment record it was noted that the Veteran had apparently had numbness in both feet since 2003, but it was also found that all of his pain scores in the previous two years had been 0/10, and it was thought that if he was not having pain he did not need to take gabapentin.

As such, the evidence shows some complaints of foot numbness during the Veteran's active duty in 2003, but subsequent to that he denied any foot numbness following his active duty in 2004-2005.  Several years later, an EMG of the feet was suggested sensorimotor polyneuropathy.  However, to date, no medical opinion has been obtained addressing the etiology of the Veteran's sensorimotor polyneuropathy.  This should be done.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 2010 to the present.  

2.  Then, schedule the Veteran for a VA examination.  The Veteran's claims file should be provided.  The examiner should diagnose any current bilateral foot disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current foot disability, including any neuropathy of the feet, either began during or was otherwise caused by the Veteran's active military service (namely March 2003 to August 2003 and December 2004 to May 2005).  In doing so, the examiner should specifically address the service treatment records showing complaints of foot numbness in 2003, as well as addressing the Veteran's contention that his current foot problems are the result of wearing boots that were too small in 2003 and that he has continued to have problems with his feet since service.  A complete rationale should be provided for any opinion expressed.  

3.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


